BAILES, Judge.
This is an action by plaintiffs, Allstate Insurance Company and C. O. Price, to recover from defendant damages inflicted on plaintiff Price’s vehicle when it was involved in an intersectional collision with the automobile driven by defendant. In the companion case of Crowe et al. v. Allstate Insurance Company, the decision of which is reported in 211 So.2d 369, we found that the sole proximate cause of the accident in which the Price and Crowe vehicles were involved was the negligence of defendant.
This is an appeal by the plaintiffs from an adverse judgment of the trial court wherein their demands were rejected at their costs. For the reasons stated in the companion case above cited, we must reverse the judgment of the trial court and we do herein render judgment in favor of the plaintiffs.
Plaintiffs assert a combined claim of damages of $582.99, of which Allstate Insurance Company seeks recovery of $532.-99, and Mr. Price seeks recovery of $50.00, the deductible portion of the collision insurance policy issued by Allstate Insurance Company covering the operation of the Price automobile. No question is raised by defendant regarding the position of Allstate that it was subrogated to the claim of Mr. Price by reason of having paid the damage occasioned the Price car. It was stipulated at the trial of the case, that the damage to the Price automobile amounted to $582.99.
For the reasons assigned by us in the companion case, the judgment rejecting the demands of the plaintiffs against the defendant is reversed, and there is judgment rendered herein in favor of Allstate Insurance Company and against Marshall Crowe in the full sum of $532.99, together with legal interest from date of judicial demand until paid, and further there is judgment rendered herein in favor of C. O. Price and against Marshall Crowe in the full sum of $50, together with legal interest from date of judicial demand until paid. Defendant to pay all costs of court.
Reversed and rendered.